PER CURIAM.
This is an appeal by the state from a judgment of the  district court of Lewis and Clark county, Hon. George W. Padbury, Jr., district judge presiding, given and entered for the defendant dismissing an information filed July 1, 1949, by the county attorney on leave granted by the district court, in district court criminal cause No. 2549, charging defendant with the crime of misdemeanor committed as follows: “That at the County of Lewis and Clark, in the State of Montana, on or about the 13th day of June A. D. 1949, and before the filing of
*242Mr. Arnold H. Olsen, Atty. Gen., Mr. Philip O’Donnell, Mr. Charles V. Huppe, Asst. Attys. Gen., Mr. Melvin E. Magnuson, County Atty., Helena, for appellant. Mr. Huppe and Mr. Magnuson argued orally.
Mr. Sherman W. Smith, Helena, for respondent. Mr. Smith argued orally.
PEE CUEIAM.
This is an appeal by the state from a judgment of the  district court of Lewis and Clark county, Hon. George "W. Padbury, Jr., district judge, presiding, given and entered for the defendant dismissing an information filed July 1, 1949, by the county attorney on leave granted by the district court, in district court criminal cause No. 2550, charging defendant with the crime of misdemeanor committed as follows: “That at the County of Lewis and Clark, in the State of Montana, on or about the 14th day of June A. D. 1949, and before the filing of this information, the said Lewis M. Saginaw did have in his possession and under his control and did permit to be placed, maintained and kept in those certain premises commonly designated as the ‘Club Lounge,’ the entrance to which is No. 14 North Main St., in the City of Helena, County of Lewis and Clark, State of Montana, certain gambling implements and equipment, to-wit: five slot machines, said premises being a place where liquor is sold, contrary to the form, force and effect of the statute in such case made and provided and against the peace and dignity of the State of Montana.”
The same proceedings were had and done on the same dates as in State v. Saginaw, 124 Mont. 225, 220 Pac. (2d) 1021, State v. McRae, 124 Mont. 238, 220 Pac. (2d) 1025, and State v. Saginaw, 124 Mont. 243, 220 Pac. (2d) 1028.
Accordingly it is ordered that the order of April 20, 1950, dismissing the information, be set aside and reversed and that the cause be remanded to the district court for further proceedings not inconsistent with the above opinions, — the remittitur to issue forthwith.
*243this information, the said Lewis M. Saginaw did have in his possession .and under his control and did permit to be placed, maintained and kept in those certain premises commonly designated as the ‘Club Lounge,’ the entrance to which is No. 14 North Main St., in the City of Helena, County of Lewis and Clark, state of Montana, certain gambling implements and equipment, to-wit: five slot machines, said premises being a place where liquor is sold, contrary to the form, force and effect of the statute in such case made and provided and against the peace and dignity of the State of Montana. ’ ’
The same proceedings were had and done on the same dates as in State v. Saginaw, 124 Mont. 225, 220 Pac. (2d) 1021, and State v. McRae, 124 Mont. 238, 220 Pac. (2d) 1025.
Accordingly it is ordered that the order of April 20,1950, dismissing the information, be set aside and reversed and that the cause be remanded to the district court for further proceedings not inconsistent with the above opinions, — the remittitur to issue forthwith.